Mb. Justice Pxguebas
delivered the opinion of the court.
José Concepción Padró was duly charged with a crime against the electoral franchise* in the District Court of Are-cibo, and after a verdict of guilty and after he had been asked whether he had any cause to show why judgment should not be pronounced against him, such judgment was pronounced on *25May 29, 1905, by which he was sentenced to imprisonment in the penitentiary for two years at hard labor, and to pay the costs. An appeal was taken from this judgment to this Supreme Court.
The record before us contains only the notice of appeal, the information and the sentence. No bill of exceptions or statement of facts, nor even a simple brief has been presented in support of the appeal.
Under the circumstances, the duty of the court is-confined to an examination to ascertain whether the record shows the commission of any fundamental error, and, as á matter of fact, nothing is found. We must assume, therefore, that the proceedings have been properly conducted and that the judgment of conviction is the result of a just and impartial trial.
■ On these grounds, we propose that thé judgment appealed from be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Hernandez, Mac-Leary and Wolf concurred.

(*) See Title XI, Penal Code.